Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 1 of 41




          EXHIBIT A
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 2 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 3 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 4 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 5 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 6 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 7 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 8 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 9 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 10 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 11 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 12 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 13 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 14 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 15 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 16 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 17 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 18 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 19 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 20 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 21 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 22 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 23 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 24 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 25 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 26 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 27 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 28 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 29 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 30 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 31 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 32 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 33 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 34 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 35 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 36 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 37 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 38 of 41
Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 39 of 41
           Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 40 of 41




1

2
3

4

5
 6 Brian J. Foster, #012143
   Joshua C. Offenhartz, 032494
 7 admin@wb-law.com

 8 bfoster@wf-law.com
   Attorneys for Plaintiff
 9
                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
10
                           IN AND FOR THE COUNTY OF MARICOPA
11

12   MICHAEL MASONE, an individual,                         Case No. CV2020-005264

13                            Plaintiff,
     v.                                                  ACCEPTANCE OF SERVICE
14
     JIM    BRINTON      and     JANE      DOE
15                                                  (Assigned to the Honorable Michael Kemp)
     BRINTON, husband and wife; BBV SLABB
16   LLC, a Washington limited liability
     company; SSG MSA INC, a Nevada
17   corporation; AVANTI LEASING FUND I
     LLC, a Delaware limited liability company;
18   AVANTI MARKETS INC., a Washington
     corporation, and JANE DOES I-X; ABC
19
     PARTNERSHIPS I-X; ABC LIMITED
20   LIABILITY COMPANIES I-X; XYZ
     CORPORATIONS I-X,
21
                              Defendants.
22
                I, Richard H. Herold and the law offices of Spencer Fane, hereby agrees to accept
23
     service on behalf of Defendants JIM BRINTON and JANE DOE BRINTON, husband and wife;
24
     BBV SLABB LLC, a Washington limited liability company; SSG MSA INC, a Nevada
25
     corporation; AVANTI LEASING FUND I LLC, a Delaware limited liability company;
26
27
                                                                                        PH 404865.1
          Case 2:20-cv-01315-DLR Document 1-1 Filed 07/02/20 Page 41 of 41




1 AVANTI MARKETS INC., a Washington corporation, (“Defendants”) of the Summons,
2 Complaint, and Certificate of Compulsory Arbitration filed April 30, 2020 (collectively, the

3 “Filings”) in the above-entitled matter. I acknowledge receipt of the Filings and agree on behalf
  of the Defendants that this acceptance will have the same effect as if a licensed process server
4
  had served the Filings on the Defendants. This is not a waiver of service under Rule 4.1(c), but
5
  instead is an acceptance of service.
6

7        DATED this 4th day of June, 2020.

8

9
                                                  Richard H. Herold, Esq.
10                                                Spencer Fane
                                                  2415 E. Camelback Rd., Ste. 600
11                                                Phoenix, Arizona 85016
                                                  rherold@spencerfane.com
12
                                                  Attorney for Defendant(s)
13

14

15

16
17

18

19

20

21

22
23

24

25
26                                                2
27                                                                                       PH 404865.1
